Beasley, Judge,
concurring specially.
Although fully concurring in Divisions 1 through 5 and 7, I concur in Division 6 only because defense counsel was not materially hampered in the closing argument. The court advised, “I don’t know what I’m going to charge them until I hear what you argue to the jury.” Then, after counsel stated that alibi was a defense, the court responded, “If you argue it, I’ll charge it.” When counsel added that the other defense was that the incident did not happen, the court acknowledged this with “Yes, sir. If you rely on it, I’ll charge it. I’m going to listen to what you say and I’m going to try to charge on more principles of law.”
It is clear, then, that these circumstances differ from those in Evans v. State, 146 Ga. App. 480, 482 (1) (246 SE2d 482) (1978) and Thompson v. State, 173 Ga. App. 566 (1) (327 SE2d 236) (1985), where counsel did not know that the court would charge on the particular theories which defendant relied upon. Here, the defendant was permitted to take the lead, and the court followed.
*394Decided September 3, 1991
Drug violation. Spalding Superior Court. Before Judge Miller.
Virgil L. Brown & Associates, Virgil L. Brown, Bentley C. Adams III, Eric D. Hearn, for appellant.
W. Fletcher Sams, District Attorney, R. Javoyne Hill, Assistant District Attorney, for appellee.